In the
                          Court of Appeals
                  Second Appellate District of Texas
                           at Fort Worth
                                No. 02-21-00428-CV

CORNELIUS JOE ERGONIS AND LINDA           §    On Appeal from the 362nd District
ANN ERGONIS, Appellants                        Court

V.                                        §    of Denton County (19-5640-362)


WILLIAM THOMAS SULTZBAUGH;                §    February 17, 2022
SHARON ELLIOTT SULTZBAUGH; EBBY
HALLIDAY REAL ESTATE, INC.; AND
KATHY GIBSON, Appellees                   §    Per Curiam Memorandum Opinion

                                   JUDGMENT

       This court has considered the record on appeal in this case and holds that the

appeal should be dismissed. It is ordered that the appeal is dismissed for want of

jurisdiction.


                                     SECOND DISTRICT COURT OF APPEALS

                                     PER CURIAM